 1                                                                   JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   LARRY HUDSON, individually and on        Case No. 2:17-cv-09301-DSF (JEMx)
     behalf of all other persons similarly
12
     situated, and on behalf of the general   JUDGMENT
13   public,
14
           Plaintiff,
15                       v.
16
     STERLING JEWELERS INC., an Ohio
17   corporation, SIGNET JEWELERS
     LIMITED; a foreign corporation, and
18
     Does 1 through 30, inclusive;
19
           Defendants.
20

21

22

23

24

25

26

27

28
 1         Having granted final approval of the Joint Stipulation of Class Action
 2   Settlement between Plaintiff Larry Hudson and Defendants Sterling Jewelers, Inc.
 3   and Signet Jewelers Limited as set forth in the Court’s Order Granting Plaintiff’s
 4   Motion for Final Approval of Class Action Settlement,
 5         The Court ORDERS, ADJUDGES, AND DECREES that Judgment is
 6   entered in accordance with the Court’s Order Granting Plaintiff’s Motion for
 7   Final Approval of Class Action Settlement and the Parties’ Joint Stipulation of
 8   Class Action Settlement.
 9

10   DATED: February 18, 2020
11
                                                Honorable Dale S. Fischer
12                                          UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
